

Exhibit 10(a)


Digi International Inc.
Employee Stock Purchase Plan
as amended and restated as of December 10, 2019
(effective December 10, 2019; approved by stockholders January 29, 2020)


1.Purpose and Scope of Plan. The purpose of this Digi International Inc.
Employee Stock Purchase Plan (the “Plan”) is to provide the employees of Digi
International Inc. (the “Company”) with an opportunity to acquire a proprietary
interest in the Company through the purchase of its common stock and, thus, to
develop a stronger incentive to work for the continued success of the Company.
The Plan is intended to be an “employee stock purchase plan” within the meaning
of Section 423(b) of the Internal Revenue Code of 1986, as amended, and shall be
interpreted and administered in a manner consistent with such intent.
2.    Definitions.
2.1
The terms defined in this section are used (and capitalized) elsewhere in this
Plan:

(a)
“Affiliate” means any corporation that is a “parent corporation” or “subsidiary
corporation” of the Company, as defined in Sections 424(e) and 424(f) of the
Code or any successor provision, and whose participation in the Plan has been
approved by the Board of Directors.

(b)
“Board of Directors” means the Board of Directors of the Company.

(c)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(d)
“Committee” means three or more Disinterested Persons designated by the Board of
Directors to administer the Plan under Section 13.

(e)
“Common Stock” means the common stock, par value $.01 per share (as such par
value may be adjusted from time to time), of the Company.

(f)
“Company” means Digi International Inc.

(g)
“Compensation” means the gross cash compensation (including wage, salary,
commission, bonus, and overtime earnings) paid by the Company or any Affiliate
to a Participant in accordance with the terms of employment.

(h)
“Disinterested Persons” means a member of the Board of Directors who is
considered a disinterested person within the meaning of Exchange Act Rule 16b-3
or any successor definition.

(i)
“Eligible Employee” means any employee of the Company or an Affiliate who has
been employed for at least 90 days and whose customary employment is at least 20
hours per week; provided, however, that “Eligible Employee” shall not include
any person who would be deemed for purposes of Section 423(b)(3) of the Code, to
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company.

(j)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

(k)
“Fair Market Value” of a share of Common Stock as of any date means, if the
Company’s Common Stock is listed on a national securities exchange or traded in
the national market system, the mean between the high and low sale prices for
such Common Stock on such exchange or market on said date, or, if no sale has
been made on such exchange or market on said date, on the last preceding day on
which any sale shall have been made. If such





--------------------------------------------------------------------------------




determination of Fair Market Value is not consistent with the then current
regulations of the Secretary of the Treasury applicable to plans intended to
qualify as an “employee stock purchase plan” within the meaning of Section
423(b) of the Code, however, Fair Market Value shall be determined in accordance
with such regulations. The determination of Fair Market Value shall be subject
to adjustment as provided in Section 14.
(l)
“Participant” means an Eligible Employee who has elected to participate in the
Plan in the manner set forth in Section 4.

(m)
“Plan” means this Digi International Inc. Employee Stock Purchase Plan, as
amended from time to time.

(n)
“Purchase Period” means each quarter of the Company’s fiscal year. The first
Purchase Period was the quarter that started April 1, 1996 and ends June 30,
1996.

(o)
“Recordkeeping Account” means the account maintained in the books and records of
the Company recording the amount withheld from each Participant through payroll
deductions made under the Plan.

(p)
“Share” means a share of Common Stock.

3.    Scope of the Plan. Shares of Common Stock may be sold by the Company to
Eligible Employees commencing April 1, 1996, as hereinafter provided, but not
more than 3,425,000 shares of Common Stock (subject to adjustment as provided in
Section 14) shall be sold to Eligible Employees pursuant to this Plan. All sales
of Common Stock pursuant to this Plan shall be subject to the same terms,
conditions, rights and privileges. The shares of Common Stock delivered by the
Company pursuant to this Plan may be acquired shares having the status of any
combination of authorized but unissued shares, newly issued shares, or treasury
shares.
4.    Eligibility and Participation. To be eligible to participate in the Plan
for a given Purchase Period, an employee must be an Eligible Employee on the
first day of such Purchase Period. An Eligible Employee may elect to participate
in the Plan by filing an enrollment form with the Company before the first day
of such Purchase Period that authorizes regular payroll deductions from
Compensation beginning with the first payday in such Purchase Period and
continuing until the Eligible Employee withdraws from the Plan, modifies his or
her authorization, or ceases to be an Eligible Employee, as hereinafter
provided.
5.    Amount of Common Stock Each Eligible Employee May Purchase.
5.1
Subject to the provisions of the Plan, each Eligible Employee shall be offered
the right to purchase on the last day of the Purchase Period the number of
shares of Common Stock (including fractional shares) that can be purchased at
the price specified in Section 5.2 with the entire credit balance in the
Participant’s Recordkeeping Account; provided, however, that the maximum number
of shares of Common Stock that may be purchased by a Participant during any
Purchase Period shall not exceed the number determined by dividing (i) the
excess, if any, of (A) $25,000 over (B) the aggregate Fair Market Value
(determined on the first day of the relevant Purchase Period) of shares of
Common Stock previously acquired by the Participant in each Purchase Period
occurring earlier in the same calendar year, by (ii) the Fair Market Value of a
share of Common Stock on the first day of the current Purchase Period.
Notwithstanding the foregoing, no Eligible Employee shall be granted an option
to acquire shares of Common Stock under this Plan which permits the Eligible
Employee’s rights to purchase shares of Common Stock under this Plan and all
employee stock purchase plans of the Company and the Affiliates to accrue at a
rate which exceeds $25,000 of Fair Market Value (determined at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. If the purchases by all Participants would otherwise cause the
aggregate number of shares of Common Stock to be sold under the Plan to exceed
the number specified in Section 3, however, each Participant shall



2

--------------------------------------------------------------------------------




be allocated at a ratable portion of the maximum number of shares of Common
Stock which may be sold.
5.2
The purchase price of each share of Common Stock sold pursuant to this Plan will
be the lesser of (a) or (b) below: (a) 85% of the Fair Market Value of such
share on the first day of the Purchase Period. (b) 85% of the Fair Market Value
of such share on the last day of the Purchase Period.

6.    Method of Participation.
6.1
The Company shall give notice to each Eligible Employee of the opportunity to
purchase shares of Common Stock pursuant to this Plan and the terms and
conditions for such offering. Such notice is subject to revision by the Company
at any time prior to the date of purchase of such shares. The Company
contemplates that for tax purposes the first day of a Purchase Period will be
the date of the offering of such shares.

6.2
Each Eligible Employee who desires to participate in the Plan for a Purchase
Period shall signify his or her election to do so by signing an election form
developed by the Committee. An Eligible Employee may elect to have any whole
percent of Compensation withheld, but not exceeding ten percent (10%) per pay
period. An election to participate in the Plan and to authorize payroll
deductions as described herein must be made before the first day of the Purchase
Period to which it relates and shall remain in effect unless and until such
Participant withdraws from this Plan, modifies his or her authorization, or
terminates his or her employment with the Company, as hereinafter provided.

6.3
Any Eligible Employee who does not make a timely election as provided in Section
6.2, shall be deemed to have elected not to participate in the Plan. Such
election shall be irrevocable for such Purchase Period.

7.    Recordkeeping Account.
7.1
The Company shall maintain a Recordkeeping Account for each Participant. Payroll
deductions pursuant to Section 6 will be credited to such Recordkeeping Accounts
on each payday.

7.2
No interest will be credited to a Participant’s Recordkeeping Account.

7.3
The Recordkeeping Account is established solely for accounting purposes, and all
amounts credited to the Recordkeeping Account will remain part of the general
assets of the Company.

7.4
A Participant may not make any separate cash payment into the Recordkeeping
Account.

8.    Right To Adjust Participation or To Withdraw.
8.1
A Participant may, at any time during a Purchase Period, direct the Company to
make no further deductions from his or her Compensation or to adjust the amount
of such deductions. Upon either of such actions, future payroll deductions with
respect to such Participant shall cease or be adjusted in accordance with the
Participant’s direction.

8.2
Any Participant who stops payroll deductions may not thereafter resume payroll
deductions during such Purchase Period.

8.3
At any time before the end of a Purchase Period, any Participant may also
withdraw from the Plan. In such event, all future payroll deductions shall cease
and the entire credit balance in the Participant’s Recordkeeping Account will be
paid to the Participant, without interest, in cash within 15 days. A



3

--------------------------------------------------------------------------------




Participant who withdraws from the Plan will not be eligible to reenter the Plan
until the next succeeding Purchase Period.
8.4
Notification of a Participant’s election to adjust or terminate deductions, or
to withdraw from the Plan, shall be made by the filing of an appropriate notice
to such effect with the Company.

9.    Termination of Employment. If the employment of a Participant is
terminated for any reason, including death, disability, or retirement, the
entire balance in the Participant’s Recordkeeping Account will be applied to the
purchase of shares as provided in Section 10.1 as of the last day of the
Purchase Period in which the Participant’s employment terminated; except that if
such Participant so requests prior to the last day of such Purchase Period, the
Company shall refund in cash within 15 days all amounts credited to his or her
Recordkeeping Account.
10.    Purchase of Shares.
10.1
As of the last day of the Purchase Period, the entire credit balance in each
Participant’s Recordkeeping Account will be used to purchase shares (including
fractional shares) of Common Stock (subject to the limitations of Section 5)
unless the Participant has filed an appropriate form with the Company in advance
of that date (which either elects to purchase a specified number of shares which
is less than the number described above or elects to receive the entire credit
balance in cash). Any amount in a Participant’s Recordkeeping Account that is
not used to purchase shares pursuant to this Section 10.1 will be refunded to
the Participant.

10.2
Shares of Common Stock acquired by each Participant shall be held in a general
account maintained for the benefit of all Participants.

10.3
Certificates for the number of whole shares of Common Stock, determined as
aforesaid, purchased by each Participant shall be issued and delivered to him or
her only upon request of the Participant or his or her representative directed
to the Company. No Certificates for fractional shares will be issued. Instead,
Participants will receive a cash distribution representing any fractional
shares.

10.4
Dividends with respect to a Participant’s shares held in the general account
will, at the election of the Participant, either be paid to the Participant in
cash or reinvested in additional shares of Common Stock. If a Participant fails
to make such an election, all dividends with respect to the Participant’s shares
held in the general account will automatically be reinvested to purchase
additional shares of Common Stock.

10.5
Each Participant will be entitled to vote all shares held for the benefit of
such Participant in the general account.

11.    Rights as a Stockholder. A Participant shall not be entitled to any of
the rights or privileges of a stockholder of the Company with respect to such
shares, including the right to receive any dividends which may be declared by
the Company, until (i) he or she actually has paid the purchase price for such
shares and (ii) either the shares have been credited to his or her account or
certificates have been issued to him or her, both as provided in Section 10.
12.    Rights Not Transferable. A Participant’s rights under this Plan are
exercisable only by the Participant during his or her lifetime, and may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. Any attempt to sell, pledge, assign or
transfer the same shall be null and void and without effect. The amounts
credited to a Recordkeeping Account may not be assigned, transferred, pledged or
hypothecated in any way, and any attempted assignment, transfer, pledge,
hypothecation or other disposition of such amounts will be null and void and
without effect.
13.    Administration of the Plan. This Plan shall be administered by the
Committee, which is authorized to make such uniform rules as may be necessary to
carry out its provisions. The Committee shall determine any questions


4

--------------------------------------------------------------------------------




arising in the administration, interpretation and application of this Plan, and
all such determinations shall be conclusive and binding on all parties.
14.    Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of authoritative guidance issued by the
Financial Accounting Standards Board relating to stock-based compensation) that
causes the per Share value of Shares to change, such as a stock dividend, stock
split, spin off, rights offering, or recapitalization through a large,
nonrecurring cash dividend, the Committee shall cause there to be made an
equitable adjustment to the number, class and purchase price of Shares that may
be purchased under the Plan. In the event of any other change in corporate
capitalization, such as a merger, consolidation, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code), or any partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights. In either case, any such adjustment shall be
conclusive and binding for all purposes of the Plan.
15.    Registration of Certificates. Stock certificates will be registered in
the name of the Participant, or jointly in the name of the Participant and
another person, as the Participant may direct on an appropriate form.
16.    Amendment of Plan. The Board of Directors may at any time amend this Plan
in any respect which shall not adversely affect the rights of Participants
pursuant to shares previously acquired under the Plan, except that, without
stockholder approval, no amendment shall be made (i) to increase the number of
shares to be reserved under this Plan, (ii) to decrease the minimum purchase
price, (iii) to withdraw the administration of this Plan from the Committee, or
(iv) to change the definition of employees eligible to participate in the Plan.
17.    Effective Date of Plan. This Plan shall consist of an offering commencing
April 1, 1996, and ending June 30, 1996, and continuing on a quarterly basis
thereafter. All rights of Participants in any offering hereunder shall terminate
at the earlier of (i) the day that Participants become entitled to purchase a
number of shares of Common Stock equal to or greater than the number of shares
remaining available for purchase or (ii) at any time, at the discretion of the
Board of Directors, after 30 days’ notice has been given to all Participants.
Upon termination of this Plan, shares of Common Stock shall be issued to
Participants in accordance with Section 10, and cash, if any, remaining in the
Participant’s Recordkeeping Accounts shall be refunded to them, as if the Plan
were terminated at the end of a Purchase Period.
18.    Governmental Regulations and Listing. All rights granted or to be granted
to Eligible Employees under this Plan are expressly subject to all applicable
laws and regulations and to the approval of all governmental authorities
required in connection with the authorization, issuance, sale or transfer of the
shares of Common Stock reserved for this Plan, including, without limitation,
there being a current registration statement of the Company under the Securities
Act of 1933, as amended, covering the shares of Common Stock purchasable on the
last day of the Purchase Period applicable to such shares, and if such a
registration statement shall not then be effective, the term of such Purchase
Period shall be extended until the first business day after the effective date
of such a registration statement, or post-effective amendment thereto. If
applicable, all such rights hereunder are also similarly subject to
effectiveness of an appropriate listing application to a national securities
exchange or a national market system, covering the shares of Common Stock under
the Plan upon official notice of issuance.
19.    Miscellaneous.
19.1
This Plan shall not be deemed to constitute a contract of employment between the
Company and any Participant, nor shall it interfere with the right of the
Company to terminate any Participant and treat him or her without regard to the
effect which such treatment might have upon him or her under this Plan.

19.2
Wherever appropriate as used herein, the masculine gender may be read as the
feminine gender, the feminine gender may be read as the masculine gender, the
singular may be read as the plural and the plural may be read as the singular.



5

--------------------------------------------------------------------------------




19.3
The Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the State of Minnesota.

19.4
Delivery of shares of Common Stock or of cash pursuant to this Plan shall be
subject to any required withholding taxes. A person entitled to receive shares
of Common Stock may, as a condition precedent to receiving such shares, be
required to pay the Company a cash amount equal to the amount of any required
withholdings.





6